Title: To John Adams from Timothy Pickering, 22 September 1798
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Trenton Sept. 22. 1798.

I have the honor to inclose the copy of a letter I have just written to the Collector of Norfolk, on which I shall wait your orders. Perhaps another (and possibly a more effectual) condition may be required, on the issuing a permit to a vessel to carry off French persons—to wit, That the Collector shall previously ascertain that she is not a fast sailing vessel, and not calculated for being converted into a privateer. Otherwise the owners may pretend that after delivering her passengers she was forcibly seized by the French, and plead that force to exonerate themselves from the penalty of the bond.
I am with great respect / sir, your most obt. servant,

Timothy Pickering